     19-13011-jlg          Doc 135         Filed 01/21/20 Entered 01/21/20 18:18:35                            Main Document
                                                        Pg 1 of 28




Attached to this monthly operating report are redacted bank statements for the period covered by this report and for the periods covered
by the prior monthly operating reports.
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 2 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 3 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 4 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 5 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 6 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 7 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 8 of 28
19-13011-jlg   Doc 135   Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                      Pg 9 of 28
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 10 of 28



                                                                                Statement Period
                                                                             From December 01, 2019
                                                                             To   December 31, 2019
                                                                             Page     1 of     3

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                  See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6610         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6610      BANKRUPTCY CHECKING                                  21,927.03                      5,808.57

              RELATIONSHIP             TOTAL                                                        5,808.57
     19-13011-jlg     Doc 135      Filed 01/21/20 Entered 01/21/20 18:18:35         Main Document
                                               Pg 11 of 28



                                                                                  Statement Period
                                                                               From December 01, 2019
                                                                               To   December 31, 2019
                                                                               Page     2 of     3

                                                                               PRIVATE CLIENT GROUP 222
                                                                               261 MADISON AVENUE
                                                                               NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP              8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                    See Back for Important Information
             NEW YORK NY 10022               999

                                                                      Primary Account:       6610          0


BANKRUPTCY CHECKING                   6610




Summary

 Previous Balance as of December   01, 2019                                                         21,927.03
        1 Credits                                                                                   33,370.74
        4 Debits                                                                                    49,489.20
 Ending Balance as of   December   31, 2019                                                          5,808.57


Deposits and Other Credits
 Dec 24 ACH DEPOSIT             ck/ref no.      6031710                                             33,370.74
         PONDEROSA TX OPE    ACH PAYMEN       286948
         002                        3532

Withdrawals and Other Debits
 Dec 03 OUTGOING WIRE                                                                               12,901.75
         REF# 20191203B6B7261F001221
         TO:   WASHINGTON FEDERAL                  ABA:   325070980
         BANK: WASHINGTON FEDERAL, NA            ACCT#
         OBI: Ponderosa LN#        3880 Principle/Interest payment
         OBI:
         OBI:
 Dec 05 ONLINE TRANSFER DR                                                                           8,500.00
         ONLINE XFR TO: XXXXXX2528
 Dec 26 OUTGOING WIRE                                                                               10,000.00
         REF# 20191226B6B7261F002119
         TO:   Forchelli, Curto, Deegan, Schwartz ABA:    021411335
         BANK: FIRST NATIONAL BANK OF LONG IS    ACCT#
 Dec 31 ONLINE TRANSFER DR                                                                          18,087.45
         ONLINE XFR TO: XXXXXX2528
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35    Main Document
                                              Pg 12 of 28



                                                                           Statement Period
                                                                        From December 01, 2019
                                                                        To   December 31, 2019
                                                                        Page     3 of     3

                                                                        PRIVATE CLIENT GROUP 222
                                                                        261 MADISON AVENUE
                                                                        NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP       8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                             See Back for Important Information
             NEW YORK NY 10022               999

                                                               Primary Account:       6610         0


Daily Balances
 Nov 30            21,927.03                       Dec 24         33,896.02
 Dec 03             9,025.28                       Dec 26         23,896.02
 Dec 05               525.28                       Dec 31          5,808.57
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 13 of 28



                                                                                Statement Period
                                                                             From December 01, 2019
                                                                             To   December 31, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             DISPUTED WORKING INTEREST ACCT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                  See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6629         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6629      BANKRUPTCY CHECKING                                        .00                           .00

              RELATIONSHIP             TOTAL                                                             .00
     19-13011-jlg       Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                                Pg 14 of 28



                                                                             Statement Period
                                                                          From December 01, 2019
                                                                          To   December 31, 2019
                                                                          Page     2 of     2

                                                                          PRIVATE CLIENT GROUP 222
                                                                          261 MADISON AVENUE
                                                                          NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             DISPUTED WORKING INTEREST ACCT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                               See Back for Important Information
             NEW YORK NY 10022               999

                                                                 Primary Account:       6629          0


BANKRUPTCY CHECKING                    6629




Summary

 Previous Balance as of December    01, 2019                                                         .00

 There was no deposit activity during this statement period

 Ending Balance as of    December   31, 2019                                                         .00
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 15 of 28



                                                                                Statement Period
                                                                             From December 01, 2019
                                                                             To   December 31, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             ROYALTY ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN RICHARD SANDS
             641 LEXINGTON AVE FL 21                                   See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6637         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6637      BANKRUPTCY CHECKING                                        .00                           .00

              RELATIONSHIP             TOTAL                                                             .00
     19-13011-jlg       Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                                Pg 16 of 28



                                                                             Statement Period
                                                                          From December 01, 2019
                                                                          To   December 31, 2019
                                                                          Page     2 of     2

                                                                          PRIVATE CLIENT GROUP 222
                                                                          261 MADISON AVENUE
                                                                          NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             ROYALTY ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN RICHARD SANDS
             641 LEXINGTON AVE FL 21                                See Back for Important Information
             NEW YORK NY 10022               999

                                                                 Primary Account:       6637          0


BANKRUPTCY CHECKING                    6637




Summary

 Previous Balance as of December    01, 2019                                                         .00

 There was no deposit activity during this statement period

 Ending Balance as of    December   31, 2019                                                         .00
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 17 of 28



                                                                                Statement Period
                                                                             From November 01, 2019
                                                                             To   November 30, 2019
                                                                             Page     1 of     3

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                  See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6610          0

              EFFECTIVE DECEMBER 27, 2019, WE HAVE REVISED SIGNATURE BANK'S BUSINESS BANK
              ACCOUNT AGREEMENTS AND DISCLOSURES BOOKLET, BUSINESS ACCOUNT INTERNET
              BANKING TERMS AND CONDITIONS AND BUSINESS ACCOUNT FEE SCHEDULE. PRINTED,
              UPDATED BOOKLETS AND TERMS AND CONDITIONS WILL BE AVAILABLE AT OUR FINANCIAL
              CENTERS OR AT WWW.SIGNATURENY.COM IN THE 'ABOUT US' SECTION. THE BUSINESS
              ACCOUNT FEE SCHEDULE CAN BE REQUESTED AT OUR FINANCIAL CENTERS OR BY
              CONTACTING YOUR PRIVATE CLIENT GROUP.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
1503806610      BANKRUPTCY CHECKING                                  57,573.20                      21,927.03

              RELATIONSHIP             TOTAL                                                        21,927.03
     19-13011-jlg      Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35         Main Document
                                               Pg 18 of 28



                                                                                  Statement Period
                                                                               From November 01, 2019
                                                                               To   November 30, 2019
                                                                               Page     2 of     3

                                                                               PRIVATE CLIENT GROUP 222
                                                                               261 MADISON AVENUE
                                                                               NEW YORK, NY 10016




              PONDEROSA-STATE ENERGY, LLC DIP              8-222
              OPERATING ACCOUNT
              CASE NUMBER 19 13011(JLG)
              ATTN: RICHARD SANDS
              641 LEXINGTON AVE, FL 21                                   See Back for Important Information
              NEW YORK NY 10022               999

                                                                      Primary Account:       6610          0


BANKRUPTCY CHECKING                     6610




Summary

 Previous Balance as of November   01, 2019                                                         57,573.20
        3 Credits                                                                                   23,020.89
        5 Debits                                                                                    58,667.06
 Ending Balance as of   November   30, 2019                                                         21,927.03


Deposits and Other Credits
 Nov 05 ACH DEPOSIT              ck/ref no.      1142574                                             2,521.06
         PONDEROSA TX OPE     ACH PAYMEN       207865
                                     3532
 Nov 22   ACH DEPOSIT            ck/ref no.      2985651                                             6,504.22
          PONDEROSA TX OPE    ACH PAYMEN       PSE
                                     3532
 Nov 27   ONLINE TRANSFER CR                                                                        13,995.61
          ONLINE XFR FROM: XXXXXX2528

Withdrawals and Other Debits
 Nov 04 OUTGOING WIRE                                                                               12,951.57
         REF#
         TO:   WASHINGTON FEDERAL                  ABA:   325070980
         BANK: WASHINGTON FEDERAL, NA            ACCT#
         OBI: Ponderosa LN#        3880 Principle/Interest payment
         OBI:
         OBI:
 Nov 04 ONLINE TRANSFER DR                                                                          20,000.00
         ONLINE XFR TO: XXXXXX2528
 Nov 07 ONLINE TRANSFER DR                                                                          16,683.25
         ONLINE XFR TO: XXXXXX2528
 Nov 12 ONLINE TRANSFER DR                                                                           8,000.00
         ONLINE XFR TO: XXXXXX2528
 Nov 26 ONLINE TRANSFER DR                                                                           1,032.24
         ONLINE XFR TO: XXXXXX2528
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35    Main Document
                                              Pg 19 of 28



                                                                           Statement Period
                                                                        From November 01, 2019
                                                                        To   November 30, 2019
                                                                        Page     3 of     3

                                                                        PRIVATE CLIENT GROUP 222
                                                                        261 MADISON AVENUE
                                                                        NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP       8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                             See Back for Important Information
             NEW YORK NY 10022               999

                                                               Primary Account:       6610         0


Daily Balances
 Oct 31            57,573.20                       Nov   12        2,459.44
 Nov 04            24,621.63                       Nov   22        8,963.66
 Nov 05            27,142.69                       Nov   26        7,931.42
 Nov 07            10,459.44                       Nov   27       21,927.03
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 20 of 28



                                                                                Statement Period
                                                                             From November 01, 2019
                                                                             To   November 30, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             DISPUTED WORKING INTEREST ACCT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                  See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6629         0

              EFFECTIVE DECEMBER 27, 2019, WE HAVE REVISED SIGNATURE BANK'S BUSINESS BANK
              ACCOUNT AGREEMENTS AND DISCLOSURES BOOKLET, BUSINESS ACCOUNT INTERNET
              BANKING TERMS AND CONDITIONS AND BUSINESS ACCOUNT FEE SCHEDULE. PRINTED,
              UPDATED BOOKLETS AND TERMS AND CONDITIONS WILL BE AVAILABLE AT OUR FINANCIAL
              CENTERS OR AT WWW.SIGNATURENY.COM IN THE 'ABOUT US' SECTION. THE BUSINESS
              ACCOUNT FEE SCHEDULE CAN BE REQUESTED AT OUR FINANCIAL CENTERS OR BY
              CONTACTING YOUR PRIVATE CLIENT GROUP.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6629      BANKRUPTCY CHECKING                                        .00                           .00

              RELATIONSHIP             TOTAL                                                             .00
     19-13011-jlg       Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                                Pg 21 of 28



                                                                             Statement Period
                                                                          From November 01, 2019
                                                                          To   November 30, 2019
                                                                          Page     2 of     2

                                                                          PRIVATE CLIENT GROUP 222
                                                                          261 MADISON AVENUE
                                                                          NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             DISPUTED WORKING INTEREST ACCT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                               See Back for Important Information
             NEW YORK NY 10022               999

                                                                 Primary Account:       6629          0


BANKRUPTCY CHECKING                    6629




Summary

 Previous Balance as of November    01, 2019                                                         .00

 There was no deposit activity during this statement period

 Ending Balance as of    November   30, 2019                                                         .00
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 22 of 28



                                                                                Statement Period
                                                                             From November 01, 2019
                                                                             To   November 30, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             ROYALTY ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN RICHARD SANDS
             641 LEXINGTON AVE FL 21                                   See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6637         0

              EFFECTIVE DECEMBER 27, 2019, WE HAVE REVISED SIGNATURE BANK'S BUSINESS BANK
              ACCOUNT AGREEMENTS AND DISCLOSURES BOOKLET, BUSINESS ACCOUNT INTERNET
              BANKING TERMS AND CONDITIONS AND BUSINESS ACCOUNT FEE SCHEDULE. PRINTED,
              UPDATED BOOKLETS AND TERMS AND CONDITIONS WILL BE AVAILABLE AT OUR FINANCIAL
              CENTERS OR AT WWW.SIGNATURENY.COM IN THE 'ABOUT US' SECTION. THE BUSINESS
              ACCOUNT FEE SCHEDULE CAN BE REQUESTED AT OUR FINANCIAL CENTERS OR BY
              CONTACTING YOUR PRIVATE CLIENT GROUP.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6637      BANKRUPTCY CHECKING                                        .00                           .00

              RELATIONSHIP             TOTAL                                                             .00
     19-13011-jlg       Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35   Main Document
                                                Pg 23 of 28



                                                                             Statement Period
                                                                          From November 01, 2019
                                                                          To   November 30, 2019
                                                                          Page     2 of     2

                                                                          PRIVATE CLIENT GROUP 222
                                                                          261 MADISON AVENUE
                                                                          NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             ROYALTY ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN RICHARD SANDS
             641 LEXINGTON AVE FL 21                                See Back for Important Information
             NEW YORK NY 10022               999

                                                                 Primary Account:       6637          0


BANKRUPTCY CHECKING                    6637




Summary

 Previous Balance as of November    01, 2019                                                         .00

 There was no deposit activity during this statement period

 Ending Balance as of    November   30, 2019                                                         .00
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 24 of 28



                                                                                Statement Period
                                                                             From October   01, 2019
                                                                             To   October   31, 2019
                                                                             Page     1 of     3

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                  See Back for Important Information
             NEW YORK NY 10022               999

                                                                    Primary Account:         6610          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6610      BANKRUPTCY CHECKING                                      50.23                      57,573.20

              RELATIONSHIP             TOTAL                                                        57,573.20
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35            Main Document
                                              Pg 25 of 28



                                                                                    Statement Period
                                                                                 From October   01, 2019
                                                                                 To   October   31, 2019
                                                                                 Page     2 of     3

                                                                                 PRIVATE CLIENT GROUP 222
                                                                                 261 MADISON AVENUE
                                                                                 NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP        8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             ATTN: RICHARD SANDS
             641 LEXINGTON AVE, FL 21                                      See Back for Important Information
             NEW YORK NY 10022               999

                                                                        Primary Account:       6610            0


BANKRUPTCY CHECKING                     6610




Summary

 Previous Balance as of October      01, 2019                                                             50.23
        6 Credits                                                                                     99,559.96
        4 Debits                                                                                      42,036.99
 Ending Balance as of   October      31, 2019                                                         57,573.20


Deposits and Other Credits
 Oct 02 ACH DEPOSIT             ck/ref no.   7698239                                                  19,503.28
         PONDEROSA TX OPE    ACH PAYMEN    150681
         002 000000000019503289812913532
 Oct 09 ACH DEPOSIT             ck/ref no.   8511984                                                  13,654.97
         PONDEROSA TX OPE    ACH PAYMEN    162249
         002 000000000013654979812913532
 Oct 11 ONLINE TRANSFER CR                                                                            13,201.89
         ONLINE XFR FROM: XXXXXX2528
 Oct 17 INCOMING WIRE                                                                                      149.26
         REF# 20191017B6B7261F00111310171307FT03
         FROM: PONDEROSA-STATE ENERGY, LLC        ABA:      325070980
         BANK:
         OBI: DEBTOR IN POSSESSION OPERATING ACCT
         OBI:
         OBI:
 Oct 28 ACH DEPOSIT             ck/ref no.    215124                                                   3,050.56
         PONDEROSA TX OPE    ACH PAYMEN    193818
         002 000000000003050569812913532
 Oct 30 ONLINE TRANSFER CR                                                                            50,000.00
         ONLINE XFR FROM: XXXXXX5746

Withdrawals and Other Debits
 Oct 11 ONLINE TRANSFER DR                                                                            13,201.89
         ONLINE XFR TO: XXXXXX2528
 Oct 15 OUTGOING WIRE                                                                                 13,201.89
        19-13011-jlg   Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35          Main Document
                                               Pg 26 of 28



                                                                                  Statement Period
                                                                               From October   01, 2019
                                                                               To   October   31, 2019
                                                                               Page     3 of     3

                                                                               PRIVATE CLIENT GROUP 222
                                                                               261 MADISON AVENUE
                                                                               NEW YORK, NY 10016




              PONDEROSA-STATE ENERGY, LLC DIP        8-222
              OPERATING ACCOUNT
              CASE NUMBER 19 13011(JLG)
              ATTN: RICHARD SANDS
              641 LEXINGTON AVE, FL 21                                   See Back for Important Information
              NEW YORK NY 10022               999

                                                                      Primary Account:       6610            0

 Date                  Description
          REF#
          TO:   WASHINGTON FEDERAL                 ABA:   325070980
          BANK: WASHINGTON FEDERAL, NA           ACCT#
          OBI: Ponderosa LN#62761573880 Principle/Interest payment
          OBI:
          OBI:
 Oct 18   AUTOMATED PAYMENT      ck/ref no.   9519071                                                     72.74
          DELUXE BUS SYS.     BUS PRODS     86347966
 Oct 25   ONLINE TRANSFER DR                                                                        15,560.47
          ONLINE XFR TO: XXXXXX2528

Daily Balances
 Sep 30                 50.23                        Oct   18            20,083.11
 Oct 02             19,553.51                        Oct   25             4,522.64
 Oct 09             33,208.48                        Oct   28             7,573.20
 Oct 15             20,006.59                        Oct   30            57,573.20
 Oct 17             20,155.85
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35        Main Document
                                              Pg 27 of 28



                                                                                Statement Period
                                                                             From September 24, 2019
                                                                             To   September 30, 2019
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 222
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP         8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             745 5TH AVE, STE 537
             NEW YORK NY 10151               999                       See Back for Important Information


                                                                    Primary Account:         6610          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                  Closing Bal.

BANK DEPOSIT ACCOUNTS
      6610      BANKRUPTCY CHECKING                                        .00                          50.23

              RELATIONSHIP             TOTAL                                                            50.23
     19-13011-jlg     Doc 135     Filed 01/21/20 Entered 01/21/20 18:18:35    Main Document
                                              Pg 28 of 28



                                                                           Statement Period
                                                                        From September 24, 2019
                                                                        To   September 30, 2019
                                                                        Page     2 of     2

                                                                        PRIVATE CLIENT GROUP 222
                                                                        261 MADISON AVENUE
                                                                        NEW YORK, NY 10016




             PONDEROSA-STATE ENERGY, LLC DIP       8-222
             OPERATING ACCOUNT
             CASE NUMBER 19 13011(JLG)
             745 5TH AVE, STE 537
             NEW YORK NY 10151               999                  See Back for Important Information


                                                               Primary Account:       6610            0


BANKRUPTCY CHECKING                  6610




Summary

 Previous Balance as of September 24, 2019                                                           .00
        1 Credits                                                                                  50.23
 Ending Balance as of   September 30, 2019                                                         50.23


Deposits and Other Credits
 Sep 27 TELEPHONE XFER CR                                                                          50.23
         TELEPHONE TRANSFER FROM: XXXXXX9516

Daily Balances
 Sep 24                  .00                       Sep 27             50.23
